Citation Nr: 0329235	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  92-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for testicular cancer, 
claimed as due to exposure to herbicides or ionizing 
radiation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel

INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service and retired in December 1970.  This case is before 
the Board of Veterans' Appeals (Board) on remand from the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2003, the Court endorsed the Appellee's unopposed 
motion, vacated the August 2002 Board decision denying the 
claim, and remanded the matter for mandated action.    

The case was originally before the Board on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In April 1999, 
the Board remanded the case for a Travel Board hearing, per 
the veteran's request.  He subsequently indicated that he did 
not desire a hearing.  In October 1999, the Board remanded 
this issue to the RO for additional development.  The RO was 
also asked to issue a statement of the case (SOC) on the 
issue of entitlement to an increased rating for a left knee 
disorder.  Such SOC was issued in November 1999.  The veteran 
did not submit a timely substantive appeal regarding that 
matter, and it is not before the Board.  The Board also noted 
that the veteran may be raising additional claims.  These 
matters were referred to the RO for clarification and further 
necessary action.  It is unclear what, if any, action the RO 
took to clarify those matter(s).  The RO should ask the 
veteran to clearly indicate what additional claims, if any, 
he wishes to pursue, then adjudicate these claims, if any.  
In any event, no other issue is before the Board at this 
time.

In a July 2003 report of contact the veteran indicated that 
he would be representing himself before the Board.  He was 
informed that to revoke power of attorney from his existing 
representative, he would have to send a written document 
stating so.  He has not done so.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the Court provided guidance 
regarding notice requirements under the VCAA.  Here, the 
Court endorsed the Appellee's unopposed motion arguing that 
the VCAA notice provided was inadequate under the Quartuccio 
guidelines.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Under DAV, if the Board were to provide the veteran notice of 
the VCAA, such notice would be deficient.  Consequently, even 
though the veteran has requested expeditious handling of his 
claim, the Board now has no recourse but to remand the case 
to the RO for the mandated action.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefit sought (i.e., service connection 
for testicular cancer, to include as due 
to exposure to ionizing radiation or 
herbicides), what the evidence shows, and 
of his and VA's respective 
responsibilities in claims development.  
The veteran should be afforded the 
requisite period of time to respond.  

2.  If any additional evidence or 
argument is received, the RO should 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate Supplemental Statement of the 
Case and afforded the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purpose of this remand is to ensure compliance with the 
Court's Remand Order.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


